               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:21-cv-00067-MR


DMARCIAN, INC.,                  )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                  AMENDED
                                 )            PRELIMINARY INJUNCTION
DMARCIAN EUROPE BV,              )
                                 )
                   Defendant.    )
________________________________ )

        THIS MATTER is before the Court sua sponte.

        The Court has entered an Order contemporaneously herewith which

grants the Defendant’s request to modify the Preliminary Injunction Order

entered in this matter on May 26, 2021. Consistent with that Order, the Court

hereby enters the following Amended Preliminary Injunction Order.

        IT IS, THEREFORE, ORDERED that the Defendant, its officers,

agents, servants, employees, attorneys, affiliates, and those persons in

active concert or participation with the Defendant are HEREBY ENJOINED

from:

        (1) providing services to any customers located outside of Europe,

        Africa, or Russia, except for the six customers detailed in the




          Case 1:21-cv-00067-MR Document 82 Filed 08/11/21 Page 1 of 4
Defendant’s Brief on Proposed Voluntary Commitments [Doc. 32 at 4

n.3];

(2) providing access to any of its websites to IP addresses from

countries outside of Europe, Africa, or Russia. The Defendant shall

inform website visitors from outside of those areas that it does not

create new accounts in that region and shall direct those customers to

contact dmarcian, Inc. for services through the Plaintiff’s website

https://dmarcian.com;

(3) making changes to the copyrighted software except as specifically

and expressly allowed or directed by this Order;

(4) using the Plaintiff’s trademark in any manner unless such use is

accompanied by a statement which reads: “This trademark is the

trademark of dmarcian, Inc. This website is produced and generated

and posted by dmarcian Europe BV, which is a different entity from

dmarcian, Inc. This trademark is being used at this location without

the permission of dmarcian, Inc. and only pursuant to the terms of a

court order allowing its temporary use during litigation between

dmarcian, Inc. and dmarcian Europe BV.” That statement must be at

least the size of the trademark itself, as presented, or 12-point type

when displayed on a 24” computer screen, whichever is larger. Such
                               2



  Case 1:21-cv-00067-MR Document 82 Filed 08/11/21 Page 2 of 4
statement must appear immediately adjacent to the location where the

trademark appears, and must be shown at each location where the

trademark appears, whether that be on the Defendant’s website, in

printed material, an electronic display, or otherwise;

(5) displaying any website with the “dmarcian” name unless that

website includes a statement that “The dmarcian software was

originally developed by dmarcian, Inc.       This is not the website of

dmarcian, Inc.     The website of dmarcian, Inc. can be found at

https://dmarcian.com.” That statement must be displayed as a banner

at the top of each page of the website on which the dmarcian name

appears and must be of a size that is at least 12-point type when

displayed on a 24” computer screen, and the reference to the website

of the Plaintiff must be a link to that website;

(6) redirecting, encouraging, or allowing any customer to change its

payment recipient from the Plaintiff to the Defendant. To the extent

that the current service provider for any customer is different from the

payment recipient for that customer, the party providing services to that

customer is prohibited from unilaterally terminating or otherwise

altering those services without the express permission from the Court;


                                  3



  Case 1:21-cv-00067-MR Document 82 Filed 08/11/21 Page 3 of 4
      (7) making any public statement about dmarcian, Inc. except as

      expressly allowed or directed herein; and

      IT IS FURTHER ORDERED that the Defendant shall provide to the

Court (under seal) copies of all documents sufficient to show all income

received by the Defendant and the sources thereof, all expenditures made

by the Defendant and the payors thereof, and all net income generated by

the Defendant’s business efforts from the date of this Order until the

conclusion of this action.

      IT IS FURTHER ORDERED that no further bond is required in

conjunction with the entry of this Amended Preliminary Injunction, the

Plaintiff already having posted a bond in the amount of $25,000.

      IT IS SO ORDERED.


                             Signed: August 11, 2021




                                            4



        Case 1:21-cv-00067-MR Document 82 Filed 08/11/21 Page 4 of 4
